In the Supreme Court of Georgia


                                    Decided: August 24, 2021


                S21C0167. MOBUARY v. THE STATE.


      PER CURIAM.

      By this opinion, this Court grants this pro se petitioner’s

petition for a writ of certiorari, vacates the Court of Appeals’ order

dismissing the petitioner’s appeal, and remands the case to the

Court of Appeals for further proceedings consistent with this

opinion.1

      In 2003, the petitioner, Jason Mobuary, pleaded guilty in the

Superior Court of Fulton County to enticing a child for indecent

purposes. In July 2018, he filed a motion for an out-of-time appeal

and a motion for appointment of counsel. The trial court denied both


      1 “Our rules contemplate that we may grant a petition for certiorari and
dispose of the case summarily, without full briefing and oral argument, and we
elect to do so here because the issue we resolve would not benefit from further
briefing and argument.” (Citations and punctuation omitted.) Sanchious v.
State, 309 Ga. 580, 581 n.1 (847 SE2d 166) (2020) (citing former Supreme Court
Rule 50 (2)). See also Supreme Court Rule 50 (1) (current rule on summary
dispositions).
motions on December 11, 2019. Mobuary filed a notice of appeal from

the trial court’s rulings. He mailed his notice of appeal on May 12,

2020; the trial court received the notice of appeal on May 22, 2020,

and stamped it “filed” and docketed it on May 26, 2020. On June 16,

2020, in its Case No. A20A1922, the Court of Appeals dismissed the

appeal for lack of jurisdiction on the basis that, “[b]ecause Mobuary’s

notice of appeal was filed 167 days after the order he seeks to appeal,

it is untimely[.]”2

      The record shows, however, that Mobuary initiated the

appellate process in the time allowed, by filing on January 8, 2020,

a request for an extension of time from this Court in which to file an

application for a discretionary appeal. See Case No. S20T0751. We

granted an extension through February 10, 2020, and Mobuary filed

a discretionary application by the extended deadline. See Case No.


      2  On July 17, 2020, the Court of Appeals denied Mobuary’s motion for
reconsideration of the June 16 dismissal order. On August 11, 2020, this Court
granted Mobuary’s timely request for an extension of time to file a petition for
writ of certiorari, allowing him until August 26, 2020 to file. Mobuary filed the
instant petition on August 25, 2020. Because he filed his petition within the
time allowed, the State’s contention that the instant petition “is concededly
tardy” is incorrect, and the State’s motion to dismiss is denied.


                                       2
S20D0830.3 Because the application involved a non-murder criminal

offense and did not appear to raise any issues that would otherwise

invoke this Court’s jurisdiction,4 we transferred the application to

the Court of Appeals, where it was docketed as Case No. A20D0344.

The Court of Appeals determined that Mobuary’s challenge to the

order denying his motion for an out-of-time appeal could proceed via

a direct appeal.5 For this reason, on May 8, 2020, the Court of

Appeals granted Mobuary’s application for discretionary appeal and

allowed ten days for Mobuary to file a notice of appeal in the trial

court.6


      3 See OCGA §§ 5-6-35 (a) (specifying cases where a direct appeal is not
authorized); (d) (An application for discretionary appeal “shall be filed with the
clerk of the Supreme Court or the Court of Appeals within 30 days of the entry
of the order, decision, or judgment complained of[.]”); 5-6-39 (requests for
extensions of time for filing in appellate proceedings must be filed before the
expiration of the period for filing as originally prescribed or as extended by a
permissible previous order).
      4 See Ga. Const. of 1983, Art. VI, Sec. VI, Pars. II, III; OCGA §15-3-3.1.
      5 See OCGA § 5-6-34 (a) (Direct appeals are authorized from “[a]ll final

judgments, that is to say, where the case is no longer pending in the court
below, except as provided in Code Section 5-6-35[.]”); Simmons v. State, 276
Ga. 525, 525 n.2 (579 SE2d 735) (2003) (“The denial of a motion for an out-of-
time appeal is directly appealable when the criminal conviction at issue has
not been the subject of direct appeal.” (citation omitted)).
      6 See OCGA § 5-6-35 (g) (“Within ten days after an order is issued

granting [an application for a discretionary] appeal, the applicant, to secure a


                                        3
      The May 8, 2020 order was entered during the period in which

nonconstitutional filing deadlines, including filing requirements

that were imposed on litigants by statute and court order, were

tolled by the Chief Justice’s March 14, 2020 Order Declaring

Statewide Judicial Emergency in response to the COVID-19

pandemic, as extended in subsequent orders. See OCGA § 38-3-62

(a) (10). Pursuant to the Chief Justice’s July 10, 2020 Fourth Order

Extending Declaration of Statewide Judicial Emergency, such

deadlines were reimposed effective July 14, 2020. Pursuant to the

fourth extension order, the ten-day period for filing Mobuary’s notice

of appeal provided in the Court of Appeals’ May 8, 2020 order began

on July 14, 2020, and he was therefore required to file his notice of

appeal by July 24, 2020. By that date, the trial court had already

docketed Mobuary’s notice of appeal. Consequently, Mobuary’s


review of the issues, shall file a notice of appeal as provided by law. The
procedure thereafter shall be the same as in other appeals.”); (j) (“When an
appeal in a case enumerated in subsection (a) of Code Section 5-6-34, but not
in subsection (a) of this Code section, is initiated by filing an otherwise timely
application for permission to appeal pursuant to subsection (b) of this Code
section without also filing a timely notice of appeal, the appellate court shall
have jurisdiction to decide the case and shall grant the application.”).


                                        4
notice of appeal was filed within the time allowed by the Court of

Appeals’ order granting his application for a discretionary appeal,

as tolled by the judicial emergency orders.7 The conclusion that

Mobuary’s notice of appeal was untimely is clearly erroneous, and

the Court of Appeals erred in dismissing Mobuary’s appeal (Case

No. A20A1922) on that basis.8

      Therefore, we hereby grant the petition for a writ of certiorari,

vacate the Court of Appeals’ dismissal order, and remand this case

to the Court of Appeals to resume proceedings in Case No.

A20A1922.

     Petition for writ of certiorari granted, judgment vacated, and
case remanded. All the Justices concur, except Nahmias, C. J., who
dissents. McMillian and Colvin, JJ., disqualified.




      7 See Harper v. State, 310 Ga. 679, 679 n.1 (853 SE2d 645) (2021).
      8 Although, as the dissent states, we routinely deny correction-of-error
certiorari petitions that present no issue of gravity or great public importance,
this case presents an opportunity in a published opinion to explicitly apply the
tolling effect of the statewide judicial emergency orders, as extended, which is
an issue of great public importance. Therefore, we have determined that this
otherwise ordinary case is an appropriate exercise of our certiorari jurisdiction.

                                        5
     NAHMIAS, Chief Justice, dissenting.

     The Georgia Constitution authorizes this Court to “review by

certiorari cases in the Court of Appeals which are of gravity or great

public importance.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. V

(emphasis added). This Court’s rule on certiorari likewise explains

that “review on certiorari is not a right. . . . A petition for the writ

will be granted only in cases of great concern, gravity, or importance

to the public.” Supreme Court Rule 40 (emphasis added). We have

emphasized this high standard for granting certiorari review since

our very first case exercising that authority:

     This court . . . should be chary of action in respect to
     certiorari, and should not require by certiorari any case to
     be certified from the Court of Appeals for review and
     determination unless it involves gravity and importance.
     It was not intended that in every case a complaining party
     should have more than one right of review.

Central of Ga. R. Co. v. Yesbik, 146 Ga. 620, 622 (91 SE 873) (1917)

(discussing the 1916 constitutional amendment establishing this

Court’s certiorari jurisdiction). Consistent with these principles,

Georgia’s appellate lawyers are often taught not to petition for

certiorari when seeking only “error-correction” in a particular case.

                                   6
     The majority opinion identifies nothing about this case that

meets the established standard for a grant of certiorari. The Court

of Appeals decision that the majority has chosen to review was a

short, unpublished dismissal order that set no precedent and

affected no one other than the parties in this particular case. Nor is

there any indication that this case involves some sort of repeated or

contrived misanalysis by the Court of Appeals that warrants this

Court’s correction; Mobuary cites no other similar case, and the

majority identifies no such circumstance.

     It does appear that the Court of Appeals misapplied the

somewhat complicated appellate procedure statutes that apply to

the somewhat complicated facts of this case – likely by just missing

the connection between Mobuary’s appeal case (A20A1922), in which

the notice of appeal was filed and the dismissal order was entered,

and the previous rulings in his discretionary application case

(A20D0344), which gave him much more time than usual to file his

notice of appeal after the trial court’s judgment was entered. The

dismissal order made no reference to the discretionary application


                                  7
proceeding (which also means that the error was not evident on the

face of the order, another factor that normally reduces the gravity of

a ruling). To be sure, the result was the erroneous dismissal of

Mobuary’s appeal, rather than its further consideration (which

might, for all we know, have resulted in its dismissal on other

grounds or its rejection on the merits). But this Court routinely sees

petitions for certiorari that identify errors made by the Court of

Appeals, including case-dispositive errors that are always of

importance to the petitioners who lost in that court but often present

no issue of “gravity or great public importance,” which is why we

also routinely deny those petitions.9



      9 In a footnote, the majority opinion suggests that this case has “great
public importance” because it “presents an opportunity in a published opinion
to explicitly apply the tolling effect of the statewide judicial emergency orders,
as extended.” But we have already applied the tolling provided by those orders
in a published opinion. See Harper v. State, 310 Ga. 679, 679 n.1 (853 SE2d
645) (2021). We also have applied that tolling effect in numerous unpublished
orders over the past year, any one of which we could have published if that
were really a matter of great public importance. Moreover, this is not a case in
which the Court of Appeals’ error resulted from a misapplication of the
statewide judicial emergency orders. Because it apparently overlooked
Mobuary’s discretionary application proceeding, the Court of Appeals’ order
calculated the time by which his notice of appeal should have been filed as
expiring in January 2020, two months before the first statewide judicial
emergency order was issued.

                                        8
     Because the majority opinion identifies no valid reason to

depart from that practice in this case, and no principle by which to

distinguish Mobuary’s certiorari petition from others that we are

denying today and many more denied in the past, I respectfully

dissent.




                                 9